443 P.2d 226 (1968)
STATE of Oregon, Respondent,
v.
Louis Dewey KENNEDY, Appellant.
Supreme Court of Oregon.
Argued and Submitted June 11, 1968.
Decided June 26, 1968.
John Marvin Kuhn, Deputy Public Defender, Salem, argued the cause for appellant. With him on the brief was L.A. Aschenbrenner, Public Defender, Salem.
Billy L. Williamson, Deputy Dist. Atty., Portland, argued the cause for respondent. With him on the brief was George Van Hoomissen, Dist. Atty., Portland.
Before McALLISTER, P.J., and O'CONNELL and DENECKE, JJ.
O'CONNELL, Justice.
Defendant appeals from a judgment of conviction for the crimes of larceny, burglary and concealing stolen property.
Defendant contends that he cannot be charged with the separate crimes of larceny, burglary and concealing stolen property. *227 because each of the crimes charged arose out of the same act and transaction.
Under the circumstances of the present case, which we shall not recite, there is no merit to defendant's contention. Even if there were, defendant failed to except to the court's instruction or otherwise raise the objections he now presents on appeal.
The judgment is affirmed.